Case 1:18-cv-01832-JRS-MPB Document 31 Filed 02/08/19 Page 1 of 4 PageID #: 167




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


   CHRISTOPHER KAPS,                                  )
                                                      )
                               Plaintiff,             )
                                                      )
                        vs.                           )      No. 1:18-cv-01832-JRS-MPB
                                                      )
   TJ BRAY, AMY MARTINEZ TIM LEATH,                   )
   MIKE STEVENS, and CARRRIER                         )
   CORPORATION, and DOES ONE                          )
   THROUGH FIVE                                       )

                               Defendants.


              ORDER ON PLAINTIFF’S MOTION TO AMEND COMPLAINT
                                (Docket No. 22)

        This matter is before the Court on Plaintiff’s Motion to Amend Complaint pursuant to

 Federal Rule of Civil Procedure 15 (Docket No. 22). Defendants TJ Bray, Amy Martinez, Tim

 Leath, Mike Stevens, and Carrier Corporation filed a response in opposition. (Docket No. 23),

 and the deadline for reply passed without submission. For the reasons that follow, Plaintiff’s

 Motion for Leave to Amend his Amended Complaint is DENIED.

        On March 14, 2017, Carrier Corporation terminated Plaintiff. (Docket No. 1 at ECF p. 3).

 Plaintiff filed a Charge of Discrimination (“First Charge”) with the Equal Employment

 Opportunity Commission (“EEOC”) on April 21, 2017 alleging gender discrimination, and

 stating that the reason given for the termination was a pretext (the true reason being “gender

 stereotyping”). (Docket No. 23-1 at ECF p. 2). The EEOC’s Dismissal of the Charge and Notice

 of Rights (“Notice of Rights”) was mailed on August 21, 2017. (Docket No. 23-2 at ECF p. 2).

 This matter was filed by Plaintiff on June 15, 2018 (Docket No. 1 at ECF p. 4), 293 days after

 Plaintiff received the Notice of Rights. The original Complaint alleged claims of Slander per se

                                                  1
Case 1:18-cv-01832-JRS-MPB Document 31 Filed 02/08/19 Page 2 of 4 PageID #: 168




 and Invasion of Privacy Rights/False Light. (Docket No. 1). On July 13, 2018, Plaintiff was

 ordered to file an amended complaint to cure diversity jurisdiction deficiencies. (Docket No. 9).

 The Amended Complaint was filed on July 19, 2018. (Docket No. 10).

        On August 7, 2018 Plaintiff filed a second Charge of Discrimination (“Second Charge”)

 with the EEOC, again alleging gender discrimination, but noting this was a “continuing action.”

 (Docket No. 23-3 at ECF p. 2). The Second Charge stated that Plaintiff had learned that the

 employee complaining about him in his termination had recanted her story, but was not

 terminated. Consequently, Plaintiff believed he had been “subjected to an adverse employment

 action . . . because of his gender.” (Docket No. 23-3 at ECF p. 3). The EEOC mailed the

 corresponding Notice of Rights on September 11, 2018 and Plaintiff received it on September

 16, 2018. (Docket No. 23-4 at ECF p. 2)

        On October 16, 2018 Plaintiff filed this motion, seeking to add a Title VII Civil Rights

 Act gender discrimination claim and additional John/Jane Doe defendants One through Five.

 (Docket No. 22). Plaintiff seeks to add the gender discrimination claim based upon the belief that

 the reasons given for his discharge were not the true reasons, but were instead a mere “pretext to

 hide the Defendant’s discriminatory animus.” (Docket No. 22 at ECF p. 6). The Defendants

 argue that the proposed amendment is futile, and that the Plaintiff acted with undue delay,

 without justification, and in bad faith in his attempt to amend. (Docket No. 23 at ECF p. 2).

        Plaintiff is seeking to modify the Amended Complaint more than twenty-one days after

 its filing, and thus the amendment can only be granted with leave of court. Fed. R. Civ. P. Rule

 15(a)(2). Unless there is undue delay, bad faith, or dilatory motive; repeated failure to cure

 deficiencies by previous amendments; or futility of the amendment; etc., leave to amend should

 be freely given. Barry Aviation Inc. v. Land O’Lakes Mun. Airport Comm’n, 377 F.3d 682, 687



                                                  2
Case 1:18-cv-01832-JRS-MPB Document 31 Filed 02/08/19 Page 3 of 4 PageID #: 169




 (7th Cir.) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). However, “[d]istrict courts may

 deny leave to amend when such amendment would be futile . . . .” Loja v. Main Street

 Acquisition Corp., 906 F.3d 680, 684–85 (7th Cir. 2018) (citing Gonzalez-Koeneke v. West, 791

 F.3d 801, 807 (7th Cir. 2015)). An amendment is futile when it would not survive a motion to

 dismiss. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir. 2015) (citing Gandhi

 v. Sitara Capital Mgmt., LLC, 721 F.3d 865, 869 (7th Cir.2013)). For a Title VII discrimination

 claim to survive dismissal, it must have been filed within ninety days of receiving the EEOC’s

 Notice of Rights. 1 See Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir. 2017).

         Plaintiff’s claim was not filed within the ninety-day deadline. As previously noted,

 Plaintiff filed the original Complaint 293 days after receiving his first Notice of Rights. Thus, the

 Title VII discrimination claim is futile as it would fail to survive dismissal having surpassed the

 ninety-day deadline. See id. (trial judge’s dismissal of retaliation claim was proper where the 90-

 day statute of limitations from the date the claimant or attorney representing him had received

 the right-to-sue letter had run).

         In addition, the fact that Plaintiff filed a second EEOC charge and received a second

 right-to-sue letter is insignificant. While Plaintiff’s motion to amend the Amended Complaint to

 add the gender discrimination claim was made within the ninety-day deadline following the

 receipt of the Notice of Rights (twenty-five days later), the allegations in the Second Charge are

 identical to those made in the First Charge. Plaintiff was asserting that he was “subjected to an

 adverse employment action (Discharge) by Respondent because of his gender” in both Charges.

 (Docket No. 23-1 at ECF p. 2); (Docket No. 23-3 at ECF p. 2). “[I]f the claimant fails to file suit




 1
  Loyd v. Sullivan, 882 F.2d 1989 218, 218 (7th Cir. 1989) (stating that unless otherwise proven,
 the receipt date is presumed to be five days from the mailing date).
                                                  3
Case 1:18-cv-01832-JRS-MPB Document 31 Filed 02/08/19 Page 4 of 4 PageID #: 170




 within the ninety-day window, the lapsed claims are not revived by including them in a second

 EEOC charge and restarting the process.” King v. Ford Motor Co., 872 F.3d 833, 839 (7th Cir.

 2017). Therefore, Plaintiff’s lapsed Title VII discrimination claim was not revived by filing the

 Second Charge and receiving the second Notice of Rights. Thus, an additional ninety-day

 deadline to make a gender discrimination claim is inappropriate and the proposed, amended

 complaint is still futile.

         Plaintiff marked the “continuing action” box on his Second Charge. The notation,

 however, does not allow Plaintiff to revive the otherwise lapsed claim. Generally, a plaintiff

 must file an EEOC claim within 300 days of the occurrence of actions forming the basis of the

 Charge of Discrimination. Van Jelgerhuis v. Mercury Fin. Co., 940 F. Supp. 1344, 1355 (S.D.

 Ind. 1996). The continuing action theory allows plaintiffs to link time-barred acts with acts that

 occurred within the limitation period, and thereby be eligible for relief on those otherwise barred

 acts. Id. Because Plaintiff is not seeking to add actions that took place prior to 300 days, that

 doctrine is not applicable here.

         In sum, the Court finds the proposed amendment to the Amended Complaint would be

 futile, as Plaintiff failed to file the amended complaint within ninety days of receiving his Notice

 of Rights. The claim cannot be revived by the filing of a second Charge, and, therefore, the

 Court DENIES Plaintiff’s Motion to Amend Complaint.

         SO ORDERED.

         Dated:




 Service made electronically to all ECF-registered counsel of record.



                                                   4
